Citation Nr: 1814561	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-40 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for ischemic stroke.

3.  Entitlement to service connection for dry eye syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The March 2012 rating decision denied service connection for ischemic heart disease (claimed as a heart condition) and ischemic stroke (as secondary to ischemic heart disease).  The Veteran appealed these denials via a February 2013 notice of disagreement.  See 02/14/2013, VA 21-4138 Statement In Support of Claim; 02/14/2013, Correspondence.  The RO determined that the February 2013 notice of disagreement encompassed the issue of ischemic stroke, but not the issue of ischemic heart disease.  See 06/22/2016, Deferred Rating.  The Board disagrees.  The Veteran has consistently argued that his claimed heart condition and his history of ischemic stroke are interrelated.  Significantly, his February 2013 "letter of disagreement" (See 02/14/2013, Correspondence) expressly references the Veteran's history of vascular problems.  Additionally, when filing his original claim with VA, the Veteran claimed ischemic heart disease.  See 05/11/2011 and 11/16/2011 VA 21-526s.  In view of this, the Board finds that the Veteran's February 2013 notice of disagreement also encompasses the issue of service connection for a heart disability.  See also Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009) (indicating that the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The April 2014 rating decision denied service connection for dry eye syndrome.  The Veteran appealed this denial via a June 2014 notice of disagreement.

In November 2016, the Veteran testified at a Board hearing held via videoconference.  A transcript of that hearing is of record.

The issues of service connection for a ischemic stroke and dry eye syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has a current diagnosis of coronary artery disease that is presumed to be related to exposure to herbicide agents during service in Vietnam.


CONCLUSION OF LAW

The criteria for entitlement to service connection for coronary artery disease have been met.  38 U.S.C. §§ 1110, 1113, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  On August 31, 2010, VA regulations were amended to add, among others, ischemic heart disease to the list of diseases that warrant presumptive service connection based on herbicide exposure.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  This includes coronary artery disease.  38 C.F.R. § 3.309(e).

The record shows that the Veteran served in Vietnam.  Based on the above laws and regulations, he is presumed to have been exposed to herbicide agents.

An August 2016 VA examination shows a diagnosis of coronary artery disease since 2013.  An August 2014 VA treatment note indicates that an April 2013 cardiac catheter by a non-VA cardiologist showed minimal obstructive coronary artery disease not requiring intervention.  See 01/18/2014, CAPRI, at 30; see also 06/21/2013, Third Party Correspondence (for record of the April 2013 non-VA cardiac catheter).

Resolving all doubt in favor of the Veteran, the evidence establishes that the Veteran has a diagnosis of coronary artery disease, and that he had presumed herbicide exposure in service.  Service connection is warranted for the claimed disability on a presumptive basis.  38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e).


ORDER

Service connection for coronary artery disease is granted.



REMAND

The Veteran seeks service connection for residuals of a July 2010 cerebrovascular accident (CVA), also described as an ischemic stroke.  See 04/25/2011, Medical Treatment Record - Government Facility, at 1.  

In December 2016, the Veteran submitted a statement from Dr. R.A.B.  See 12/19/2016, Correspondence.  In it, Dr. R.A.B. opined that the Veteran's ischemic stroke was more likely than not caused by his coronary artery disease.  Unfortunately, Dr. R.A.B. did not provide a medical rationale for this conclusion.  As such, his opinion is inadequate to support a grant of service connection at this time.  However, it does indicate a relationship and the Board finds that further competent medical evidence in this regard would assist it in adjudication of the Veteran's claim.

As discussed above, the Board is granting service connection for coronary artery disease.  Further, there is an indication that the Veteran's ischemic stroke might be related to the coronary artery disease.  In view of this, the Board finds that the appropriate course of action is to obtain a VA opinion on the etiology of the ischemic stroke.  

The Veteran is also seeking service connection for dry eye syndrome.  See 02/28/2014, VA 21-526EZ, Fully Developed Claim.  A February 2014 VA optometry clinic note shows a diagnosis of dry eye syndrome, bilaterally.  
See 02/20/2014, Medical Treatment Record - Government Facility, at 2.  

The Veteran initially asserted that his dry eye syndrome is secondary to herbicide exposure in service.  See 02/28/2014, VA 21-526EZ, Fully Developed Claim.  He served in Vietnam and is therefore presumed to have been exposed to herbicide agents.  More recently, he introduced an alternate theory of entitlement.  Specifically, he asserted that his dry eye syndrome is secondary to his service-connected PTSD.  See 12/19/2016, Correspondence, at 5.  In support of this contention, he submitted an abstract for a research paper reportedly published in the American Journal of Ophthalmology.  Id. at 7.  According to this abstract, dry eye syndrome is a disease associated with depression and PTSD.  Id. 

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006). The threshold for finding a link between current disability and service is low.  McLendon, 20 Vet. App. at 83.  

Here, VA has not provided a VA examination for the eyes.  The evidence of record suggests that the Veteran's dry eye syndrome could be related to his service-connected PTSD.  In view of this, the Board finds that the Veteran is entitled to a VA examination to determine the nature and etiology of his bilateral eye disability.  

Finally, the Board notes that VA treatment records were last associated with the claims file in October 2017.  VA should obtain any outstanding records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.

2.  After completing #1, schedule the Veteran for a VA examination to determine the etiology of the Veteran's July 2010 cerebrovascular accident and the nature of any residuals.  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Is the Veteran's July 2010 cerebrovascular accident at least as likely as not proximately due to his service-connected coronary artery disease?  If not, then is it at least as likely as not that any residuals of the July 2010 cerebrovascular accident have been aggravated (worsened beyond it natural progression) by his service-connected coronary artery disease?  

The examiner should consider and discuss the medical statement from Dr. R.A.B., indicating that the Veteran's cerebrovascular accident was secondary to his coronary artery disease.  See 12/19/2016, Correspondence.  

The record shows a diagnosis of coronary artery disease since April 2013, more than two years after the July 2010 cerebrovascular accident.  The examiner should consider whether the Veteran's diagnosed coronary artery disease existed prior to April 2013 and, if so, whether it contributed to the July 2010 cerebrovascular accident.

The examiner is to provide a comprehensive rationale for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  After completing #1, schedule the Veteran for VA examination to determine the nature and etiology of his claimed eye disability.  Review of the claims file should be noted in the examiner's report.


The examiner should respond to the following:

Is the Veteran's diagnosed dry eye syndrome at least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  

The examiner should address the Veteran's contention that his dry eye syndrome is secondary to herbicide exposure during service in Vietnam.  

The examiner should also ask the Veteran to relate his history of eye symptoms since service.  At his Board hearing, the Veteran was vague as to date of onset, but suggested that it was in the years following separation from service.  This history should be considered.
 
If not directly related to service, is the Veteran's dry eye syndrome at least as likely as not proximately due to his service-connected PTSD?  If not, then is it at least as likely as not that his dry eye syndrome has been aggravated (worsened beyond it natural progression) by his service-connected PTSD?  

The examiner should review and discuss evidence submitted by the Veteran (specifically, an abstract for a research paper reportedly published in the American Journal of Ophthalmology), indicating that dry eye syndrome is a disease associated with depression and PTSD.  See 12/19/2016, Correspondence, at 7.

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including medical literature submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

4.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


